UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


    CAPTAIN DANIEL KNICK,

                             Plaintiff,                                Civil Action No. 22-1267 (BAH)

                             v.                                        Chief Judge Beryl A. Howell

    LLOYD J. AUSTIN, III,
    in his official capacity as Secretary of Defense, et al.,

                             Defendants.


                               MEMORANDUM OPINION AND ORDER

          Pending before the Court is a request by plaintiff, Air Force Captain Daniel Knick, for

preliminary injunctive relief against defendants, leadership officials of the Department of

Defense and the Air Force in their official capacities, to preclude defendants from (1) “enforcing

against [plaintiff] any order or regulation requiring COVID-19 or other vaccination”; and

(2) “instituting or enforcing any adverse or retaliatory action against [plaintiff] as a result of,

arising from, or in conjunction with [plaintiff’s] sincerely held religious objection to the COVID-

19 or other vaccination mandate, his request for a religious exemption from the vaccine mandate,

or pursuing this action or any other action for relief under RFRA, Title VII of the Civil Rights

Act, the Administration [sic] Procedures Act or the First and Fifth Amendments.” Plainitff’s

[sic] Mot. TRO and Prelim. Inj. (“Pl.’s Mot.”) at 3, ECF No. 8.1 For the reasons that follow, the




1
          Although plaintiff’s motion is also styled as a request for a temporary restraining order, this request is moot
since “defendants agreed to defer administrative or disciplinary action” against plaintiff until at least June 17, 2022,
Proposed Joint Briefing Schedule for Pl.’s Mot. TRO and Prelim. Inj. ¶ 2, ECF No. 10, rendering unnecessary the
extraordinary remedy of a temporary restraining order provided the request for preliminary injunction is resolved by
that date, id. ¶ 3, which it now is.

                                                           1
Court declines to meddle prematurely in the military’s decision-making regarding personnel

readiness. Plaintiff’s motion is accordingly denied.

I.     BACKGROUND

       Plaintiff filed the instant complaint on May 11, 2022, based on a mandate issued by

defendant Secretary of Defense on August 24, 2021, directing “mandatory vaccination of Service

members to the extent practicable,” as applied in the Air Force by a corresponding mandate

issued by defendant Secretary of the Air Force on September 3, 2021 (collectively, the

“Mandates”). Compl. ¶¶ 14–15, 18, ECF No. 5. Plaintiff submitted a request for a religious

exemption to the Mandates on August 31, 2021, which request was denied on internal appeal on

December 2, 2021. Id. ¶¶ 22–26. On February 15, 2022, defendant Commander Rudolf

Wilhelm Kuehne issued an order directing plaintiff to be vaccinated against COVID-19, and

after plaintiff did not comply, on March 14, 2022, issued a “Letter of Reprimand” to plaintiff.

Id. ¶¶ 27–28. Plaintiff alleges that defendant Kuehne removed plaintiff from a list of candidates

for promotion on April 7, 2022. Id. ¶ 28. The sincerity of plaintiff’s alleged religious belief

underlying his exemption request is not disputed.

       The Complaint alleges in five counts that defendants violated: (1) the Religious Freedom

Restoration Act (“RFRA”), 42 U.S.C. § 2000bb et seq., by burdening his exercise of religious

beliefs on account of the Mandates, Compl. ¶¶ 35–81; (2) the Free Exercise Clause of the First

Amendment for similar reasons, id. ¶¶ 82–135; (3) the Administrative Procedure Act (“APA”), 5

U.S.C. §§ 551, 701–06, by issuing the Mandates, which plaintiff views as arbitrary, capricious,

and an abuse of discretion, id. ¶¶ 136–42; (4) RFRA by retaliating against plaintiff by removing

him from the promotion list in April 2022, id. ¶¶ 144–48; and (5) the Fifth Amendment’s

guarantees of equal protection and due process by operating a “procedurally and substantively



                                                 2
flawed” process for adjudicating religious accommodation requests for exemption from the

Mandates, id. ¶¶ 149–56.

        Two days after initiating this lawsuit, plaintiff filed the instant motion seeking to enjoin

“the challenged vaccine mandate and all adverse consequences Defendants have imposed, or

intend to impose, upon Plaintiff for objecting to the mandate based upon sincerely held religious

beliefs.” Pl.’s Mot. at 1–2 (footnotes omitted). Pursuant to a briefing schedule proposed by the

parties and adopted by the Court, see Min. Order (May 16, 2022), briefing was completed on

June 3, 2022, and the motion is now ripe for disposition.2

II.     LEGAL STANDARD

        A preliminary injunction “is a stopgap measure, generally limited as to time, and

intended to maintain a status quo or ‘to preserve the relative positions of the parties until a trial

on the merits can be held.’” Sherley v. Sebelius, 689 F.3d 776, 781–82 (D.C. Cir. 2012) (quoting

Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981)). The moving party must establish that (1)

they are “likely to succeed on the merits”; (2) they are “likely to suffer irreparable harm in the

absence of preliminary relief”; (3) “the balance of equities” is in their “favor”; and (4) “an

injunction is in the public interest.” Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008); see

also League of Women Voters of the U.S. v. Newby, 838 F.3d 1, 6 (D.C. Cir. 2016); Pursuing

Am.’s Greatness v. FEC, 831 F.3d 500, 505 (D.C. Cir. 2016). The first factor is also the “most

important factor.” Aamer v. Obama, 742 F.3d 1023, 1038 (D.C. Cir. 2014); see also Munaf v.

Geren, 553 U.S. 674, 690 (2008) (“[A] party seeking a preliminary injunction must demonstrate,

among other things, ‘a likelihood of success on the merits.’” (quoting Gonzales v. O Centro



2
         The parties’ briefing schedule alone consumed the entirety of the 21-day window the Court ordinarily sets
as an objective for hearings on motions for preliminary injunction. See D.D.C. LOCAL CIVIL RULE 65.1(d).

                                                         3
Espirita Beneficente União do Vegetal, 546 U.S. 418, 428 (2006))).3 Moreover, “‘[t]he basis of

injunctive relief in the federal courts has always been irreparable harm,’” and if a party fails to

make a showing of irreparable harm, “that alone is sufficient . . . to conclude that the district

court did not abuse its discretion.” CityFed Fin. Corp. v. Off. of Thrift Supervision, 58 F.3d 738,

747 (D.C. Cir. 1995) (quoting Sampson v. Murray, 415 U.S. 61, 88 (1974)). A preliminary

injunction “is an extraordinary . . . remedy, one that should not be granted unless the movant, by

a clear showing, carries the burden of persuasion” on each of the four factors. Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (emphasis omitted) (quoting 11A C. WRIGHT,

A. MILLER, & M. KANE, FED. PRAC. & PROC. § 2948 (2d ed. 1995)).

III.     DISCUSSION

         Although the D.C. Circuit has not issued binding authority deciding either the lawfulness

of the Mandates or the appropriateness of preliminary injunctive relief for servicemembers

facing the possibility of disciplinary action for noncompliance with the Mandates, another Judge

on this Court has denied motions for preliminary injunction, raising virtually identical

arguments, in three similar cases. See Church v. Biden, No. 21-cv-2815, 2021 WL 5179215

(D.D.C. Nov. 8, 2021) (Kollar-Kotelly, J.); Navy Seal 1 v. Austin, No. 22-cv-688, 2022 WL

1294486 (D.D.C. Apr. 29, 2022); Creaghan v. Austin, No. 22-cv-981, 2022 WL 1500544

(D.D.C. May 12, 2022) (collectively, the “Prior Opinions”).4 See also Defs.’ Opp’n Pl.’s Mot.


3
          The D.C. Circuit has previously followed a “sliding scale” approach to evaluating preliminary injunctions,
but that approach is likely inconsistent with Winter, see Archdiocese of Wash. v. Wash. Metro. Area Transit Auth.,
897 F.3d 314, 334 (D.C. Cir. 2018) (observing that Winter may be “properly read to suggest a ‘sliding scale’
approach to weighing the four factors be abandoned” (quoting League of Women Voters, 838 F.3d at 7)); Davis v.
Pension Benefit Guar. Corp., 571 F.3d 1288, 1295–96 (D.C. Cir. 2009) (Kavanaugh, J., concurring) (noting that
“this Circuit's traditional sliding-scale approach to preliminary injunctions may be difficult to square with the
Supreme Court's recent decisions in” Winter and Munaf), and therefore will not be employed here, see Singh v.
Carter, 185 F. Supp. 3d 11, 16–17 (D.D.C. 2016).
4
        Perhaps unsurprisingly given the dispositions in the Prior Opinions, when queried whether this matter
should be reassigned to Judge Kollar-Kotelly as a “related case,” plaintiff vigorously opposed, offering the
questionable abstraction that “[t]his lawsuit is not about a COVID-19 vaccine. It is about the law and the failure of

                                                          4
TRO and Prelim. Inj. (“Defs.’ Opp’n”) at 11–13, ECF No. 17 (collecting cases). The Court finds

the analysis set out in the Prior Opinions to be thorough and persuasive and adopts these

opinions’ reasoning here. Accordingly, it is not necessary to laboriously “reinvent the wheel”

here for a case that presents the same central questions, except to the limited extent plaintiff

presents new arguments. Plaintiff has not engaged with the reasoning in the Prior Opinions nor

offered a compelling reason to rule differently.5 The first two prongs of the standard for

preliminary injunctive relief are examined in turn. The balancing of the equities and the public

interest assessment merge when the government is a party, Nken v. Holder, 556 U.S. 418, 435

(2009), and the Prior Opinions’ conclusions that this prong weighs against a preliminary

injunction apply equally here. See Navy Seal 1, 2022 WL 1294486, at *16–17; Church, 2021

WL 5179215, at *18–19; Creaghan, 2022 WL 1500544, at *11.

         A.       Likelihood of Success on the Merits

         Plaintiff’s arguments concerning the likelihood of success on the merits fail under the

reasoning of the Prior Opinions. As a threshold matter, defendants raise significant questions

regarding ripeness and administrative exhaustion, because no disciplinary action has been taken,



the defendants to follow the law in implementing the direction of the Commander-in-Chief, in accordance with the
law as legislated by Congress, and the Constitution as interpreted by the Supreme Court.” Pl.’s Statement on
Position Whether Case Should Be Transferred to the Calender [sic] and Case Management Committee Pursuant to
LCvR 40.5(c)(2), for Potential Reassignment to Judge Kollar-Kotelly (“Pl.’s Statement”) ¶ 3, ECF No. 15. In the
event this case was deemed “related” to the earlier cases, plaintiff further argued that reassignment should not be
made to Judge Kollar-Kotelly but that the case should be transferred to the Middle District of Georgia as “related” to
another pending case there. Id. at 3–4. Plaintiff offers no authority for the premise that he is entitled to an inter-
district transfer of his case on this basis just weeks after he elected to file this action here and based on no new
information other than the prospect of its potential reassignment to another Judge in this District to whom the case
could have been randomly assigned in the first instance.
5
         While plaintiff correctly notes that this case and those underlying the Prior Opinions are not all identical
with respect to party composition, the branch of service (and, therefore, precisely which mandate) involved, and the
precise “circumstances” of each case, see Pl.’s Statement at 2–3, he nevertheless fails to make any attempt to
distinguish or rebut the Prior Opinions in his subsequent reply brief, see Pl.’s Reply Defs.’ Opp’n Pl.’s Mot. TRO
and Prelim. Inj., ECF No. 18, even after defendants heavily cited the Prior Opinions as relevant persuasive authority,
see Defs.’ Opp’n at 2, 3, 12, 14, 15, 16, 19, 21–23, 25, 28–31, 32–34, 37, 39, 41–44.

                                                          5
let alone any appeal process thereof completed. See Defs.’ Opp’n at 15–17. The Church opinion

stresses the need for courts to “at the very least, hesitate long before entertaining a suit which

asks the court to tamper with the established relationship between enlisted military personnel and

their superior officers,” 2021 WL 5179215, at *10 (quoting Bois v. Marsh, 801 F.2d 462, 478

(D.C. Cir. 1986)), pointing to a recognized rule in this Circuit that “an aggrieved military officer

must first exhaust his administrative remedies . . . prior to litigating his claims in a federal court,”

id. (alteration in original) (quoting Bois, 801 F.2d at 468).6 Furthermore, even setting aside the

ripeness problem, “there appears to be a serious question as to whether Plaintiff’s claims are

justiciable, because they require the Court both to evaluate the merits of military expertise and to

weigh technical issues of public health and immunology based on novel science that remains

unfixed.” Navy Seal 1, 2022 WL 1294486, at *5; see also Creaghan, 2022 WL 1500544, at *1,

*5–6.

         Nonetheless, even assuming, arguendo, that proceeding to the merits of plaintiff’s claims

is prudent, additional problems undermine any likelihood of success on the merits, as explained

below.

                  1.       RFRA and the First Amendment

         Plaintiff argues that the Mandates violate RFRA and the First Amendment, Pl.’s Mem.

Supp. Mot. TRO and Prelim. Inj. (“Pl.’s Mem.”) at 6–15, ECF No. 8-1, asserting that the

Mandates must be evaluated under strict scrutiny, id. at 9–11; are unsupported by a compelling




6
          With respect to plaintiff’s removal from a promotion list by his commander, one action that has already
taken place, defendants correctly point out that “the final decision authority rests with the Secretary of the Air Force
and the President” and because no final decision has been made, “Plaintiff’s claim is not ripe.” Defs.’ Opp’n at 18.
Further, as defendants note, because “the promotion of a military officer is a discretionary act, one wholly within the
province of the President as Commander in Chief,” id., the justiciability of this component of plaintiff’s claims is
further in doubt over and above the broader justiciability questions in play in this case.

                                                           6
governmental interest, id. at 11–14; and are not the least restrictive means of satisfying whatever

interest defendants may have, id. at 14–15.

       Plaintiff has not shown that defendants lack a compelling interest in the Mandates. In

Navy Seal 1, the court found the plaintiff had not “shown that Defendants lack a compelling

interest for their vaccination orders, either generally or as applied to Plaintiff.” 2022 WL

1294486, at *9. The court concluded the same in Creaghan for an officer who “does not deploy

and works solely in an office setting.” 2022 WL 1500544, at *8–10. So too here.

       In an additional argument in the instant case, plaintiff claims that the military’s interest in

near-universal vaccination among servicemembers is “eroded” by the existence of other

servicemembers who have been granted exemption on account of medical reasons or

participation in clinical vaccine trials. See Pl.’s Mem. at 12–13. In support, plaintiff invokes

Fulton v. City of Philadelphia, 141 S. Ct. 1868 (2021), for the proposition that a rule allowing

certain secular types of exceptions but disfavoring religious exceptions cannot be viewed as a

“generally applicable” rule and thus cannot evade strict scrutiny. See Pl.’s Mem. at 10–11 (“A

law is not generally applicable if it ‘prohibits religious conduct while permitting secular conduct

that undermines the government’s asserted interests in a similar way.’” (quoting Fulton, 141 S.

Ct. at 1877)). Fulton is inapposite, however, because the secular exemption categories do not

similarly undermine defendants’ interests. With respect to medical exemptions, “giving a

vaccine to a service member who has medical contraindications to the vaccine would harm the

member’s health, detracting from the military’s interests in ensuring readiness and the health and

safety of members.” Defs.’ Opp’n at 25 (emphasis in original). Any given clinical trial

participant, meanwhile, may in fact be vaccinated—and this argument is potentially a red herring




                                                  7
anyway as there may be no such participants in the Air Force at all, id. at 26.7 Critically, the

exemption categories rely on objectively defined circumstances and do not include a catch-all

discretionary category allowing defendants to subjectively favor ad hoc non-secular exceptions.

See id. at 34–35; see also Fulton, 141 S. Ct. at 1877 (“A law is not generally applicable if it

invite[s] the government to consider the particular reasons for a person’s conduct by providing a

mechanism for individualized exceptions.” (emphasis added) (quotation marks and citation

omitted)).8

         Satisfaction of the least-restrictive-means requirement is less clear-cut, but deference to

the military’s professional judgments about how to satisfy the services’ readiness requirements

compels a certain degree of restraint at the preliminary injunction stage, see Navy Seal 1, 2022

WL 1294486, at *8 (“[T]he degree of deference to the military’s tailoring depends on the degree

of military and scientific expertise necessary to make that judgment.”), and the record here is

insufficient, as in Navy Seal 1 and Creaghan, for plaintiff convincingly to make the case that the

military’s tailoring is inadequate, see Navy Seal 1, 2022 WL 1294486, at *10–12; Creaghan,

2022 WL 1500544, at *10.

         In an effort to invite the Court to second-guess the need for application of the Mandates

to him, plaintiff argues that he might have natural immunity to COVID-19 due to infection,

rendering vaccination unnecessary, though acknowledges that he has never in fact tested positive


7
        Even a clinical trial participant in the control group (i.e., unvaccinated) could plausibly be said to be
advancing the military’s interest in readiness and servicemember health insofar as their participation assists the
development and approval of effective vaccines.
8
         Plaintiff also suggests that defendants’ compelling interest is undermined by the availability of vaccines for
“nearly a year” before the Mandates were issued. Pl.’s Mem. at 13. That assertion is questionable given that the
Mandates were issued in late summer 2021 while the first public availability of vaccines was only in December
2020, and even then with well-known supply and distribution limitations in the initial months. Even if true,
however, defendants reasonably explain the timing of the Mandates’ issuance, noting that the Mandates followed
both the rise of the Delta variant of the virus and the Food and Drug Administration’s full approval of a vaccine.
Defs.’ Opp’n at 27–28.

                                                           8
for COVID-19. Pl.’s Mem. at 15. Given that plaintiff “has failed to show that he has any such

immunity” and, furthermore, “there is no FDA-approved test” to assess the same, Defs.’ Opp’n

at 30, such speculation is an inadequate reason for the Court to intervene, on this record, in the

science-based approach to military policymaking underlying the Mandates. Plaintiff also

suggests that he can “fulfill his responsibilities using the mitigation methods used throughout the

pandemic.” Pl.’s Mem. at 15. The record contains no reason to second-guess, however, the Air

Force’s determination that plaintiff’s particular role is unsuitable for telework or “adequate

distancing,” id. at 4–5, nor can the fact that some incrementally helpful measures of prevention

exist, such as masking and hand-washing, give reason to opt out from the overwhelmingly more

effective measure of vaccination.

               2.      Fifth Amendment

       In a single paragraph, plaintiff asserts that defendants violate the equal protection

requirements of the Fifth Amendment because “[s]imilarly[] situated service members who have

requested medical or administrative exemptions have been granted accommodations by the

Defendants.” Pl.’s Mem. at 16–17. Plaintiff fails, however, to identify even conceptually a

servicemember or group who is granted an exemption and is in fact similarly situated. As

defendants explain, a servicemember receiving a medical exemption is one whose health would

be harmed by the vaccine, and an administrative exemptee is someone already imminently

leaving the service. Defs.’ Opp’n at 37; see also Navy Seal 1, 2022 WL 1294486, at *15. In any

event, as in Navy Seal 1, “[p]laintiff’s Equal Protection claim is essentially a rephrasing of his

Free Exercise and RFRA claims” and therefore suffers the same deficiency in its showing of a

likelihood of success on the merits. 2022 WL 1294486, at *14.




                                                  9
        Plaintiff also raises a novel due process claim, arguing in essence that the review and

appeals process employed by defendants when considering a religious accommodation request is

a “sham” process designed to generate denials as a matter of course. See Pl.’s Mem. at 17–19;

Pl.’s Reply Defs.’ Opp’n Pl.’s Mot. TRO and Prelim. Inj. at 7–8, ECF No. 18. Although

defendants offer a compelling rebuttal to this accusation, see Defs.’ Opp’n at 39–40, dissection

of the review process is unnecessary because for plaintiff’s due process claim to have

independent force separate from his RFRA and First Amendment claims, he must identify a life,

liberty, or property interest of which he may be deprived—and he fails to do so. No liberty

interest is at stake given that plaintiff is not forced to obtain the vaccine and does not at this point

face court-martial, see Defs.’ Opp’n at 38. Meanwhile, while discharge would surely entail

financial consequences for plaintiff, “[t]he law is clear that the plaintiff cannot maintain a due

process claim because ‘there is no protected property interest in continued military service.’”

Chamness v. McHugh, 814 F. Supp. 2d 7, 16 (D.D.C. 2011) (Howell, J.) (quoting Wilhelm v.

Caldera, 90 F. Supp. 2d 3, 8 (D.D.C. 2000), aff’d, 6 F. App’x 3 (D.C. Cir. 2001)), aff’d mem.,

528 F. App’x 996 (Fed. Cir. 2013) (per curiam).

                3.      Administrative Procedure Act

        Plaintiff briefly advances an APA claim based on the premise that the Mandates are

arbitrary and capricious because defendants’ own separate regulation purportedly “recognizes

natural immunity as a basis for exemption from a Vaccine Mandate.” Pl.’s Mem. at 15–16.

Even setting aside plaintiff’s questionable standing to raise this objection given that there is no

evidence that he has any “natural immunity” at all, see Defs.’ Opp’n at 40, defendants

satisfactorily explain any potential conflict between the policies by noting that “natural

immunity” is used as a general term encompassing infections for which such immunity is well



                                                  10
understood and documented, and that there is neither a test for nor a clear scientific

understanding of the extent of natural immunity for COVID-19 in any person. Id. at 41.

        B.       Irreparable Harm

        Plaintiff asserts that he and other religious objectors to the Mandate are already

experiencing damages to their RFRA and First Amendment rights that are “per se irreparable.”

Pl.’s Mem. at 19–20. While this argument has some superficial appeal, the fatal flaw is obvious:

to date, plaintiff has been able, and will continue to be able, to follow his own religious

convictions and refuse the vaccine. The potential harm to plaintiff arises only through the

potential, reversible consequences to his military career.9 These consequences have yet to

manifest given that no discharge proceeding has been initiated, let alone run its course through

the military’s review processes, so any injury is not “imminent.” See Defs.’ Opp’n at 41–42; see

also Creaghan, 2022 WL 1500544, at *11. Even more importantly, though, separation

proceedings are “definitionally reparable” if plaintiff were to prevail on the merits later, Navy

Seal 1, 2022 WL 1294486, at *15; accord Creaghan, 2022 WL 1500544, at *11, through such

mechanisms as reinstatement, back pay, and correction of records. Further, defendants represent

that they “do[] not intend to initiate” any court-martial action. Defs.’ Opp’n at 42 n.12.

                                                   *    *    *

        All told, on the limited record accumulated to date in this case, plaintiff has failed to

make a showing sufficient to satisfy any of the four prongs of the preliminary injunction analysis

required for entitlement to this extraordinary remedy.



9
         Plaintiff also suggests that the “loss of First Amendment freedoms, for even minimal periods of time,
unquestionably constitutes irreparable injury.” Pl.’s Mem. at 19 (quoting Roman Cath. Diocese of Brooklyn v.
Cuomo, 141 S. Ct. 63, 67 (2020)). As already discussed in Part III.A.2, supra, however, plaintiff has suffered no
such loss because he remains able to refuse vaccination—and has done so. See Navy Seal 1, 2022 WL 1294486, at
*16 (“Here, however, no government actor is preventing Plaintiff from exercised his alleged religious conviction
against COVID-19 vaccination.”).

                                                        11
IV.   ORDER

      For the foregoing reasons, it is hereby

      ORDERED that plaintiff’s Motion for Temporary Restraining Order and Preliminary

Injunction, ECF No. 8, is DENIED.

      SO ORDERED.

      Date: June 15, 2022

                                                     __________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge




                                                12